Exhibit 10.1

STEVEN J. HILTON
FOURTH AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
(Effective as of January 1, 2014)




This Employment Agreement (“Agreement”) is entered into on March 25, 2014 by and
between Meritage Homes Corporation, a Maryland corporation (“Company”) and
Steven J. Hilton, an individual (“Executive”) effective as of January 1, 2014
(“Effective Date”).
RECITALS


WHEREAS, the Company and the Executive previously entered into three amended and
restated employment agreements defining the terms and conditions of Executive’s
employment with the Company, dated as of July 1, 2003, January 1, 2007 and
January 1, 2010 (“Original Agreement”);


WHEREAS, the Original Agreement provided Executive with certain rights,
responsibilities and benefits;


WHEREAS, the Company and Executive believe that it is in the best interest of
each to make certain other changes to Executive’s terms and conditions of his
employment with the Company; and


WHEREAS, the Company desires to continue to obtain the services of Executive,
and Executive desires to provide services to the Company, in accordance with the
terms, conditions and provisions of this Agreement.


NOW THEREFORE, in consideration of the covenants and mutual agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and in reliance upon the representations,
covenants and mutual agreements contained herein, the Company and Executive
agree to amend and restate the Original Agreement as follows:


1.    Employment. Subject to the terms and conditions of this Agreement, the
Company agrees to employ Executive as Chairman and Chief Executive Officer of
the Company, and Executive agrees to diligently perform the duties associated
with such positions. Executive will report directly to the Board of Directors of
the Company (“Board”). Executive will devote substantially all of his business
time, attention and energies to the business of the Company and will comply with
the charters, policies and guidelines established by the Company from time to
time applicable to its directors and senior management executives.


2.    Term. Executive will be employed under this Agreement until December 31,
2016 (“Agreement Term”), unless Executive’s employment is terminated earlier
pursuant to Section 7. Thereafter, the Agreement will automatically renew for
additional periods of one year (“Renewal Term(s)”), unless on or before August
31, 2016 (or August 31 of any Renewal Term), either Executive

1



--------------------------------------------------------------------------------




or the Company notifies the other in writing that it wishes to terminate
employment under this Agreement at the end of the term then in effect. If,
pursuant to the foregoing, the Company notifies the Executive that it wishes to
terminate employment under this Agreement at the end of the term then in effect,
such termination of employment shall be treated as a termination without cause
by the Company, and the provisions of Section 7(c) shall apply.


3.    Director Status. For so long as Executive is Chief Executive Officer, the
Company shall use reasonable best efforts, subject to applicable law and
regulation of the New York Stock Exchange (“NYSE”), to cause Executive to be
nominated for election as a director and to be recommended to the stockholders
for election as a director. Upon any termination of employment as Chief
Executive Officer, Executive will be deemed to have resigned from the Board,
unless (a) the Executive is not terminated for Cause (as defined below) and owns
common stock of the Company with a fair market value on the date of termination,
based on the closing price of the Company’s common stock on such date, of a
minimum of four times Executive’s Base Salary in effect under Section 4 on such
date, or (b) within 30 days thereof a majority of the independent directors of
the Board (as defined by rules of the NYSE) vote to enable Executive to continue
serving on the Board through the balance of his term.


4.    Base Salary. The Company will pay Executive a base salary (“Base Salary”)
at the annual rate of $1,000,000 per year. The Compensation Committee (the
“Committee”) may adjust Executive’s Base Salary from time to time, provided that
the Base Salary (as previously increased, if applicable) may not be reduced
without Executive’s consent. The Base Salary will be payable in accordance with
the payroll practices of the Company in effect from time to time, but not less
frequently than monthly.


5.    Incentive Compensation.


(a)    Bonus. For each calendar year during the Agreement Term and any Renewal
Term, Executive shall be entitled to annual incentive compensation (the “Bonus”)
under the Company’s 2006 Annual Incentive Plan (which is also known as the
Company’s 2006 Executive Management Incentive Plan and the Meritage Homes
Corporation Executive Management Incentive Plan) or any successor thereto
(“Incentive Plan”), subject to the achievement of certain performance goals
established by the Committee pursuant to the Incentive Plan and other terms and
conditions, as set forth on Exhibit A.


(b)    Long-Term Incentives. For each calendar year during the Agreement Term
and any Renewal Term, Executive shall be entitled to (i) a Performance Share
Award or a Restricted Stock Unit Award under the Company’s 2006 Stock Incentive
Plan or any successor thereto (“Stock Incentive Plan”), subject to the
achievement of certain performance goals established by the Committee pursuant
to the Stock Incentive Plan and other terms and conditions, as set forth on
Exhibit B, and (ii) a Restricted Stock Unit Award under the Stock Incentive
Plan, subject to a three-year vesting schedule and other terms and conditions,
as set forth on Exhibit C.


6.    Executive Benefits. During the term of this Agreement, Executive will be
entitled to reimbursement of reasonable and customary business expenses. The
Company will provide

2



--------------------------------------------------------------------------------




Executive with such fringe benefits and other Executive benefits as are
regularly provided by the Company to its senior executives (e.g., health and
long-term disability insurance, Paid Time Off, 401(k), etc.); provided, however,
that nothing herein shall preclude the Company from amending or terminating any
employee or general executive benefit plan or program. In addition, the Company
shall provide the Executive with the benefits set forth on Exhibit D, which
benefits may not be terminated, reduced or modified in any respect during the
term hereof without the written consent of Executive. The Company shall pay all
reasonable attorneys’ fees incurred for drafting and reviewing this Fourth
Amended and Restated Employment Agreement and all related documents within 60
days after it is signed by the parties.


7.    Termination.


(a)    Voluntary Resignation by Executive without Good Reason. If Executive
voluntarily terminates his employment with the Company without Good Reason,
then:


(i)the Company shall within 15 days after termination pay Executive his Base
Salary through the Date of Termination and any accrued but unused Paid Time Off
amounts;


(ii)the Company shall pay Executive any Bonus and any Performance Share Awards
and Restricted Stock Unit Awards under Section 5(b)(i) that are earned in a
previous year that has not yet been paid, which Bonus and performance awards
shall be paid at such time as Bonuses and performance awards are paid to other
executives but not later than March 15 of the year of termination;


(iii)no Bonus shall be payable for the performance period in which termination
occurs;


(iv)no Performance Share Awards or Restricted Stock Unit Awards under Section
5(b)(i) or other performance based awards shall be payable for the performance
period in which termination occurs;


(v)any Restricted Stock Unit Awards under Section 5(b)(ii) or other time based
awards that are not vested prior to or on account of such termination shall be
forfeited; and


(vi)the Company shall not pay or reimburse Executive for COBRA premiums for the
period that the Company is required to offer COBRA coverage as a matter of law.


(b)    Voluntary Resignation by Executive with Good Reason. If Executive
voluntarily terminates his employment with the Company with Good Reason, then:


(i)     the Company shall within 15 days after termination pay Executive’s Base
Salary through the Date of Termination and any accrued but unused Paid Time Off
amounts;



3



--------------------------------------------------------------------------------




(ii)     the Company shall pay Executive any Bonus and any Performance Share
Awards and Restricted Stock Unit Awards under Section 5(b)(i) that are earned in
a previous year that has not yet been paid, which Bonus and performance awards
shall be paid at such time as Bonuses and performance awards are paid to other
executives but not later than March 15 of the year of termination;


(iii)     the Company shall pay Executive a pro rata Bonus based upon actual
performance for the performance period in which termination occurs, determined
in accordance with paragraph F of Exhibit A and paid at such time as Bonuses are
paid to other executives but not later than March 15 of the calendar year
following the end of the performance period;


(iv)    all previously granted time based awards that are outstanding (including
any Restricted Stock Unit Awards and other similar time based awards but not
restricted stock awards which shall be dealt with under Section 7(b)(v) below)
shall immediately vest and become unrestricted and the Company shall deliver to
Executive the Shares subject to the time based awards;


(v)    all previously granted time based restricted stock awards that are
outstanding shall immediately vest and become unrestricted;


(vi)    the Company shall deliver to Executive the Shares (as defined in
paragraph A of Exhibit B) subject to the previously granted Performance Share
Awards and Restricted Stock Unit Awards under Section 5(b)(i) and other similar
previously granted performance awards for any performance periods that have not
yet ended, determined based upon actual performance in accordance with Exhibit B
and delivered at such time as performance share awards for other Executives are
settled but not later than March 15 of the calendar year following the end of
the applicable performance period for each such award;


(vii)     all previously granted performance based restricted stock awards for
any performance periods that have not yet ended shall vest and become
unrestricted immediately following the end of the applicable performance period
for such awards based upon actual performance achieved during the applicable
performance period;


(viii)     any stock option grants that remain outstanding as of the date of
termination shall immediately vest, if not previously vested, and shall remain
exercisable for the remainder of the original term but not later than the 10th
anniversary of the original date of grant;


(ix)the Company shall pay Executive an amount equal to 150% of the monthly COBRA
premium payable for the coverage in effect on the date of termination for
Executive and, if applicable, his dependents under the Company’s group health
plan, multiplied by 18;



4



--------------------------------------------------------------------------------




(x)at the Company’s option, the Executive shall render reasonable consulting
services to the Company during the 24-month period following termination of
employment as may be requested from time to time by the Chairman of the
Committee; and


(xi)the Company will pay Executive an amount equal to the sum of (A) two times
the Executive’s Base Salary on the Date of Termination of employment, and
(B) two times the higher of (x) the average of the Bonus compensation paid to
Executive for the two years prior to his termination of employment or (y) the
annual Bonus paid to Executive for the year preceding the date of termination.
For purposes of determining the amount of the Executive’s Bonus paid for any
year during the above two-year period, the amount of the Bonus compensation
considered paid for purposes of this provision shall be the greater of (a) the
Bonus paid to the Executive, or (b) the fair value on the day of grant (which,
for restricted stock, restricted stock units and performance share awards shall
equal the closing market price of the Company’s common stock on such day, and
for options, stock appreciation rights and similar awards shall equal the value
calculated pursuant to the Black-Scholes or similar valuation model as of the
day of grant) of the shares of the Company’s restricted stock, restricted stock
units, performance shares, stock options and other equity awards that became
vested in such year; provided, however that the total amount set forth in
Section 7(b)(xi) shall not be less than $5 million and shall not exceed
$10 million.
Unless otherwise provided in this Agreement, any amount payable or deliverable
under Sections 7(b)(iv), (ix) and (xi) shall be paid in a lump-sum payment or
delivered within 60 days following Executive’s termination of employment.
Notwithstanding anything in this Section 7(b) to the contrary, if the 60 day
period spans two calendar years, the payment or delivery to which Executive is
entitled under this Section 7(b) shall be made in the second calendar year.


(c)    Termination without Cause by the Company. If the Company terminates
Executive without Cause, then:


(i)the Company shall within 15 days after termination pay Executive’s Base
Salary through the Date of Termination and any accrued but unused Paid Time Off
amounts;


(ii)the Company shall pay Executive any Bonus and any Performance Share Awards
and Restricted Stock Unit Awards under Section 5(b)(i) that are earned in a
previous year that has not yet been paid, which Bonus and performance awards
shall be paid at such time as Bonuses and performance awards are paid to other
executives but not later than March 15 of the year of termination;


(iii)the Company shall pay Executive a pro rata Bonus based upon actual
performance for the performance period in which termination occurs, determined
in accordance with paragraph F of Exhibit A and paid at such time as Bonuses are
paid to other executives but not later than March 15 of the calendar year
following the end of the performance period;



5



--------------------------------------------------------------------------------




(iv)all previously granted time based awards that are outstanding (including any
Restricted Stock Unit Awards and other similar time based awards but not
restricted stock awards which shall be dealt with under Section 7(c)(v) below)
shall immediately vest and become unrestricted and the Company shall deliver to
Executive the Shares subject to the time based awards;


(v)all previously granted time based restricted stock awards that are
outstanding shall immediately vest and become unrestricted;


(vi)the Company shall deliver to Executive the Shares subject to previously
granted Performance Share Awards and Restricted Stock Unit Awards under
Section 5(b)(i) and other similar previously granted performance awards for any
performance periods that have not yet ended, determined based upon actual
performance in accordance with Exhibit B and delivered at such time as
performance share awards for other executives are settled but not later than
March 15 of the calendar year following the end of the applicable performance
period for each such award;


(vii)all previously granted performance based restricted stock awards for any
performance periods that have not yet ended shall vest and become unrestricted
immediately following the end of the applicable performance period for such
awards based upon actual performance achieved during the applicable performance
period;


(viii)any stock option grants that remain outstanding as of the date of
termination shall immediately vest, if not previously vested, and shall remain
exercisable for the remainder of the original term but not later than the 10th
anniversary of the original date of grant;


(ix)the Company shall pay Executive an amount equal to 150% of the monthly COBRA
premium payable for the coverage in effect on the date of termination for
Executive and, if applicable, his dependents under the Company’s group health
plan, multiplied by 18;


(x)at the Company’s option, the Executive shall render reasonable consulting
services to the Company during the 24-month period following termination of
employment as may be requested from time to time by the Chairman of the
Committee; and


(xi)the Company will pay Executive an amount equal to the sum of (A) two times
Executive’s Base Salary on the Date of Termination of employment, and (B) two
times the higher of (x) the average of the Bonus compensation paid to Executive
for the two years prior to his termination of employment or (y) the annual Bonus
paid to Executive for the year preceding the date of termination. For purposes
of determining the amount of the Executive’s Bonus paid for any year during the
above two-year period, the amount of the Bonus compensation considered paid for
purposes of this provision shall be the greater of (a) the Bonus paid to the
Executive, or (b) the fair value on the day of grant (which, for restricted
stock, restricted stock units and performance share awards shall equal the
closing market price of the Company’s common stock on such day, and for options,
stock

6



--------------------------------------------------------------------------------




appreciation rights and similar awards shall equal the value calculated pursuant
to the Black-Scholes or similar valuation model as of the day of grant) of the
shares of the Company’s restricted stock, restricted stock units, performance
shares, stock options and other equity awards that became vested in such year;
provided, however that the total amount set forth in Section 7(c)(xi) shall not
be less than $5 million and shall not exceed $10 million.
Unless otherwise provided in this Agreement, any amount payable or deliverable
under Sections 7(c)(iv), (ix) and (xi) shall be paid in a lump-sum payment or
delivered within 60 days following Executive’s termination of employment.
Notwithstanding anything in this Section 7(c) to the contrary, if the 60 day
period spans two calendar years, the payment or delivery to which Executive is
entitled under this Section 7(c) shall be made in the second calendar year.


(d)    Termination for Cause by the Company. If the Company terminates
Executive’s employment for Cause, then:


(i)the Company shall within 15 days after termination pay Executive’s Base
Salary through the Date of Termination and any accrued but unused Paid Time Off
amounts;


(ii)the Company shall pay Executive any Bonus and any Performance Share Awards
and Restricted Stock Unit Awards under Section 5(b)(i) that are earned in a
previous year that has not yet been paid, which Bonus and performance awards
shall be paid at such time as Bonuses and performance awards are paid to other
executives but not later than March 15 of the year of termination;


(iii)no Bonus shall be payable for the performance period in which termination
occurs;


(iv)no Performance Share Awards or Restricted Stock Unit Awards under Section
5(b)(i) or other performance based awards shall be payable for any performance
periods that have not yet ended; and


(v)any Restricted Stock Unit Awards under Section 5(b)(ii), and any time based
restricted stock awards or other similar time based awards that are not vested
prior to such termination shall be forfeited.


Upon a termination for Cause by the Company, the provisions of Section 8
(Restrictive Covenant) shall automatically become applicable for the two-year
period set forth therein, without any further payment due Executive. Executive
acknowledges and agrees that the compensation herein is adequate consideration
for such covenants.


(e)    Termination upon Death or Disability. If Executive’s employment is
terminated as a result of Executive’s death or Disability, then:


(i)the Company shall within 15 days after termination pay Executive’s Base
Salary through the Date of Termination and any accrued but unused Paid Time Off
amounts;

7



--------------------------------------------------------------------------------






(ii)the Company shall pay Executive any Bonus and any Performance Share Awards
and Restricted Stock Unit Awards under Section 5(b)(i) that are earned in a
previous year that has not yet been paid, which Bonus and performance awards
shall be paid at such time as Bonuses and performance awards are paid to other
executives but not later than March 15 of the year of termination;


(iii)the Company shall pay Executive his Target Bonus for the performance period
in which termination occurs as described in paragraph C of Exhibit A (provided
that for any performance period beginning prior to January 1, 2015, the amount
paid shall be the Bonus based upon actual performance for the performance period
(rather than the Target Bonus) in which termination occurs determined in
accordance with Exhibit A, and paid at such time as Bonuses are paid to other
executives but not later than March 15 of the calendar year following the end of
the performance period);


(iv)all previously granted time based awards that are outstanding (including any
Restricted Stock Unit Awards and other similar time based awards but not
restricted stock awards which shall be dealt with under Section 7(e)(v) below)
shall immediately vest and become unrestricted and the Company shall deliver to
the Executive the Shares subject to the time based awards;


(v)all previously granted time based restricted stock awards shall immediately
vest and become unrestricted;


(vi)the Company shall deliver to Executive the target number of Shares subject
to previously granted Performance Share Awards under Section 5(b)(i) and other
similar previously granted performance awards for any performance periods that
have not yet ended as described in paragraph C of Exhibit B or otherwise
(provided that for any performance period beginning prior to January 1, 2015,
the Company shall deliver to Executive the Shares subject to previously granted
Performance Share Awards under Section 5(b)(i) and other similar previously
granted performance awards for any performance periods that have not yet ended,
determined based upon actual performance in accordance with Exhibit B (rather
than delivering the target number of Shares) and delivered at such time as
Performance Share Awards for other executives are settled but not later than
March 15 of the calendar year following the end of the applicable performance
period);


(vii)the target number of shares subject to previously granted performance based
restricted stock awards for any performance periods that have not yet ended
shall immediately vest and become unrestricted;


(viii)any stock option grants that remain outstanding as of the date of
termination shall immediately vest, if not previously vested, and shall remain
exercisable for the remainder of the original term but not later than the 10th
anniversary of the original date of grant; and



8



--------------------------------------------------------------------------------




(ix)the Company shall pay Executive an amount equal to 150% of the monthly COBRA
premium payable for the coverage in effect on the date of termination for
Executive (if Executive’s employment is terminated as a result of Disability)
and, if applicable, his dependents under the Company’s group health plan,
multiplied by 18.
Unless otherwise provided in this Agreement, any amount payable or deliverable
under Sections 7(e)(iii) (but only for payment of Target Bonuses), (iv), (vi)
(but only for target number of Shares); and (ix) shall be paid in a lump-sum
payment or delivered within 60 days following Executive’s termination of
employment. Notwithstanding anything in this Section 7(e) to the contrary, if
the 60 day period spans two calendar years, the payment or delivery to which
Executive is entitled under this Section 7(e) shall be made in the second
calendar year. If Executive dies or becomes Disabled during any period that the
Company is obliged to make payments under Section 7, the Company shall pay the
Executive (or in the case of death, the Executive’s estate) any unpaid amounts
described in Section 7, at the time such amounts would otherwise have been paid
to Executive.


(f)    Retirement. If Executive voluntarily terminates his employment with the
Company without Good Reason after completion of 15 cumulative years of service
as a named executive officer and/or a member of the Board and after the second
anniversary of the Effective Date, the provisions of Section 7(a) shall apply
(except as modified in this Section 7(f)) and in addition thereto:


(i)the Company shall pay Executive a pro rata Bonus based upon actual
performance for the performance period in which termination occurs, determined
in accordance with paragraph F of Exhibit A and paid at such time as Bonuses are
paid to other executives but not later than March 15 of the calendar year
following the end of the performance period;


(ii)all previously granted time based awards that are outstanding (including any
Restricted Stock Unit Awards and other similar time based awards but not
restricted stock awards) shall immediately vest and become unrestricted and the
Company shall deliver to Executive the Shares subject to the time based awards;


(iii)the Company shall deliver to Executive the Shares subject to the previously
granted Performance Share Awards and Restricted Stock Unit Awards under Section
5(b)(i) and other similar previously granted performance awards for any
performance periods that have not yet ended, determined based upon actual
performance in accordance with Exhibit B and delivered at such time as
performance share awards for other Executives are settled but not later than
March 15 of the calendar year following the end of the applicable performance
period for such awards;


(iv)all previously granted performance based restricted stock awards for any
performance periods that have not yet ended shall vest and become unrestricted
immediately following the end of the applicable performance period for such
awards based upon actual performance achieved during the applicable performance
period;

9



--------------------------------------------------------------------------------






(v)any stock option grants that remain outstanding as of the date of termination
shall immediately vest, if not previously vested, and shall remain exercisable
for the remainder of the original term but not later than the 10th anniversary
of the original date of grant; and


(vi)at the Company’s option, the Executive shall render reasonable consulting
services to the Company during the 24-month period following termination of
employment as may be requested from time to time by the Chairman of the
Committee.
Unless otherwise provided in this Agreement, any amount deliverable under
Section 7(f)(ii) shall be delivered within 60 days following Executive’s
termination of employment. Notwithstanding anything in this Section 7(f) to the
contrary, if the 60 day period spans two calendar years, the delivery to which
Executive is entitled under this Section 7(f) shall be delivered in the second
calendar year.


(g)    Directors and Officers Liability Insurance; Indemnification. In the event
of termination of Executive’s employment, (i) Executive shall remain covered
under the directors and officers liability insurance maintained by the Company
in commercially reasonable amounts (as determined by the Board) to the same
extent as executives of the Company; and (ii) Executive shall remain eligible
for indemnification by the Company to the extent provided for in the Company
by-laws in effect from time to time, provided that such indemnification shall
not be less favorable than the indemnification provided for in the Company’s
by-laws in effect as of January 1, 2014.


(h)    Definitions. For purposes of this Agreement:


(1)    “Cause” and “Good Reason” shall have the meanings ascribed to them in the
Third Amended and Restated Change of Control Agreement between Executive and the
Company, effective January 1, 2010, as amended (“CIC Agreement”), provided, that
Good Reason also exists under this Agreement if (A) the Company fails to cause
any successor to immediately assume the terms of this Agreement, or (B) the
Company materially breaches its obligations under this Agreement and such breach
is not cured within a reasonable period of time not to exceed 30 days after
written notice from the Executive;


(2)    “Date of Termination” shall mean (i) if this Agreement is terminated as a
result of Executive’s death, the date of Executive’s death, (ii) if this
Agreement is terminated by Executive for Good Reason, the date on which he
notifies the Company in writing (but following the Company’s opportunity to cure
as provided in the CIC Agreement), (iii) if this Agreement is terminated by
Executive without Good Reason or on account of retirement, the later of (A) the
date on which Executive notifies the Company in writing and (B) the date of
termination specified in the written notice, (iv) if this Agreement is
terminated by the Company for Disability, the date a notice of termination is
given, (v) if this Agreement is terminated by the Company for Cause, the date a
final determination is provided to Executive by the Company (following the
procedures set forth in the CIC Agreement), or

10



--------------------------------------------------------------------------------




(vi) if this Agreement is terminated by the Company without Cause, the date
notice of termination is given to Executive by the Company;


(3)    “Disability” shall mean Executive is, by reason of any medically
determinable physical or mental impairment which actually hinders Executive’s
ability to perform his job and which can be expected to result in death or can
be expected to last for a continuous period of not less than 12 months,
receiving income replacement benefits for a period of not less than six months
under an accident and health plan established by the Company for its employees.


(i)    Procedures for Notices of Termination. The procedures set forth in
Section 8(a), (b) and (d) of the CIC Agreement shall apply under this Agreement
in connection with a notice of termination as to the kind of termination events
described in those subsections.


(j)    Release Agreement. Notwithstanding anything to the contrary herein, no
payment (other than payments described in (i) and (ii) of Sections 7(a), (b),
(c), (d) and (e); payments under Section 7(e) on account of death; and any
payment under Section 7(g)) shall be made under this Section 7 unless Executive
executes (and does not revoke) a legal release (“Release Agreement”), in
substantially the form attached hereto as Exhibit E, in which Executive releases
the Company, its affiliates, directors, officers, employees, agents and others
affiliated with the Company from any and all claims, including claims relating
to Executive’s employment with the Company and the termination of Executive’s
employment. The Release Agreement shall be provided to Executive within 5 days
following Executive’s termination of employment. The Release Agreement must be
executed and returned to the Company within the 21 or 45 day (as applicable)
period described in the Release Agreement and it must not be revoked by
Executive within the 7-day revocation period described in the Release Agreement.


(k)    Compliance with Code Section 409A. Any payment under this Section 7 or
Section 8(c) (if applicable) shall be subject to the provisions of this Section
7(k) (except for a payment pursuant to Section 7(e) as a result of Executive’s
death). If and to the extent required by Code Section 409A, any payment or
benefit required to be paid under this agreement on account of termination of
Executive’s employment shall be made only after Executive incurs a “separation
from service” within the meaning of Code Section 409A. If Executive is a
“Specified Employee” of the Company for purposes of Code Section 409A at the
time of a payment event set forth in Section 7 or Section 8(c) and if no
exception from Code Section 409A applies in whole or in part, then the severance
or other payments pursuant to Section 7 or Section 8(c) (if applicable) that are
subject to Section 409A shall be made to Executive by the Company or commence on
the later of the date otherwise provided therein or the first day of the seventh
month following the date of the Executive’s separation from service (the “409A
Payment Date”). Should this paragraph 7(k) result in a delay of payments to
Executive, the Company shall begin to make such payments as described in this
paragraph 7(k), provided that any amounts that would have been payable earlier
but for the application of this paragraph 7(k), shall be paid in lump-sum on the
409A Payment Date along with accrued interest at the rate of interest announced
by Bank of America, Arizona from time to time as its prime rate from the date
that payments to you should have been made under this Agreement. The balance of
the Consulting Severance and Non-Competition Payments (as defined in Section 8

11



--------------------------------------------------------------------------------




(c)) if applicable, shall be payable in accordance with regular payroll timing.
For purposes of this provision, the term Specified Employee shall have the
meaning set forth in Code Section 409A(a)(2)(B)(i) or any successor provision
and the treasury regulations and rulings issued thereunder. It is the intention
of both the Company and Executive that the benefits and rights to which
Executive could be entitled pursuant to this Agreement comply with Code Section
409A, to the extent that the requirements of Code Section 409A are applicable
thereto, and the provisions of this Agreement shall be construed in a manner
consistent with that intention. If Executive or the Company believes, at any
time, that any such benefit or right that is subject to Code Section 409A does
not comply, it shall promptly advise the other and shall negotiate reasonably
and in good faith to amend the terms of such benefits and rights such that they
comply with Code Section 409A (with the most limited possible economic effect on
Executive and on the Company). Any reimbursement under this Agreement, to the
extent it constitutes a deferral of compensation under Code Section 409A, shall
meet the following requirements: (i) the amount of expenses eligible for
reimbursement or in-kind benefits provided to Executive during any calendar year
will not affect the amount of expenses eligible for reimbursement or in-kind
benefits provided to Executive in any other calendar year, (ii) the
reimbursements for expenses for which Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, and (iii) the right
to reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit.


(l)    No Duty to Mitigate. Any payments under this Section 7 or Section 8(c)
(if applicable) will be made to Executive without regard to whether Executive
looks for or obtains alternative employment following termination of employment
with the Company hereunder.


(m)    Expenses and Interest. If a good faith dispute shall arise with respect
to the enforcement of any rights under this Agreement or if any arbitration or
legal proceeding shall be brought in good faith to enforce or interpret any
provision hereof, or to recover damages for breach hereof, the prevailing party
shall recover any reasonable attorneys’ fees and necessary costs and
disbursement incurred as a result of such dispute or legal proceeding, and
prejudgment interest on any money judgment obtained calculated at the rate of
interest announced by Bank of America, Arizona from time to time as its prime
rate from the date that payments were or should have been made under this
Agreement.


8.    Restrictive Covenant. In consideration of Executive’s employment,
Executive agrees to the following:


(a)    During the Restriction Period (as defined below), Executive will not,
directly or indirectly, either as an executive, partner, owner, lender,
director, adviser or consultant or in any other capacity or through any entity:


(1)    directly or indirectly, hire or solicit for employment for any other
business entity (other than the Company) any person who is, or within the six
month period preceding the date of such activity was, an employee of or
consultant to the Company (other than as a result of a general solicitation for
employment); or



12



--------------------------------------------------------------------------------




(2)    solicit any customer or supplier of the Company (including lot developers
and land bankers) for a production homebuilding business or otherwise attempt to
induce any such customer or supplier to discontinue or materially modify its
relationship with the Company. During the Restriction Period, Executive may
utilize the services of Company suppliers for business operations permitted
under Section 8(b), i.e., custom homebuilding, land banking and land or lot
development, so long as these activities do not disrupt or adversely affect the
Company’s relationships with such suppliers.


(b)During Executive’s employment hereunder, and following Executive’s
termination (except for a termination without Good Reason under Section 7(a) or
retirement under Section 7(f) unless the Company makes the election under
Section 8(c)) for the remainder of the Restriction Period, Executive will not,
directly or indirectly, either as an executive, partner, member, owner, lender,
director, adviser or consultant or in any other capacity or through any entity
engage in any production homebuilding or home sales within 100 miles of any
Company project, provided, that, for purposes of this Section 8(b), Executive
(i) may own stock in the Company and less than 1% of any other publicly traded
homebuilder, and (ii) may engage in custom homebuilding (up to 5 homes annually
for third parties and 2 for family members), land banking or lot or land
development; provided, however, that Executive may not directly or indirectly
engage in the sale of finished lots within the restricted area described above,
unless at least 10 business days prior to any offer to a third party, the lots
are offered to the Company, and if the Company (or its nominee) determines to
purchase the property, the applicable selling party negotiates a sale in good
faith. If no such sale is then consummated, then the applicable selling party
may pursue a sale with a third party. If the terms of such third-party sale are
materially different than the offer made to the Company, the Company (or its
nominee) will have the right of first refusal to purchase the lots within three
business days of notice of the proposed sale to such a third party. This notice
must contain the specific terms and conditions thereof and the proposed buyer.
If the Company (or a nominee) does not respond in writing to the right of first
offer within 10 days or the right of first refusal within three days, the
Company will be deemed to have waived the applicable right. The Company or a
nominee can substitute cash for any non-cash consideration (at the fair market
value thereof). This right will arise again if the third party offer is
materially modified or amended.


(c)    If Executive has a termination without Good Reason under Section 7(a) or
for retirement under Section 7(f), the Company may elect to have Executive
comply with the restrictive covenant provisions contained in Section 8(b) after
Executive’s termination of employment without Good Reason under Section 7(a) or
Executive’s retirement under Section 7(f) for the remainder of the Restriction
Period. If the Company so elects, the Company will pay Executive $5 million (the
“Consulting, Severance and Non-Competition Payment”), in monthly installments of
$208,333.33 in cash or by check, over the next two years (the “Consulting
Period”) (subject to Executive’s compliance with this Agreement, including the
requirements of Sections 8 and 9 as provided herein); provided however, that in
no event will the Executive be required to provide services to Company pursuant
to this Section 8(c) or Section 7 at a level that exceeds 20% of the average
level of bona fide services Executive provided to Company in the immediately
preceding 36 months. Unless otherwise provided in this Agreement, the scheduled
payments under this Section 8(c) shall commence to be paid within 60 days
following Executive’s termination of employment. Notwithstanding anything in
this Section 8(c) to the contrary, if the 60 day period spans two calendar

13



--------------------------------------------------------------------------------




years, the scheduled payments to which Executive is entitled under this Section
8(c) shall commence to be paid in the second calendar year. Any amounts
remaining due under this Section 8(c) shall be paid in a lump sum payment to
Executive (or his estate) within thirty (30) days of Executive’s death or
Disability, subject to the requirements of Section 7(k).


(d)    The provisions of this Section 8 shall begin as of the Effective Date,
will survive the termination of this agreement under Section 7 and will expire
two years from the Date of Termination, provided that, to the extent required,
the notices under Section 7 are given and the payments are made as provided
therein (“Restriction Period”); and further provided in accordance with the
provisions of Section 8(b), if Executive terminates his employment without Good
Reason under Section 7(a) or if the Executive retires under Section 7(f), the
provisions of Section 8(b) and the reasonable assistance described in Section 10
shall not apply after Executive’s termination of employment unless the Company
elects to have the provisions apply and makes the payments to Executive in
accordance with Section 8(c).


(e)    Executive represents to the Company that he is willing and able to engage
in businesses that are not competing businesses hereunder and that enforcement
of the restrictions set forth in this Section 8 would not be unduly burdensome
to Executive. Executive hereby agrees that the period of time provided for in
this Section 8 and other provisions and restrictions set forth herein are
reasonable and necessary to protect the Company and its successors and assigns
in the use and employment of the goodwill of the business conducted by
Executive. Executive agrees that, if Executive in any material respect violates
the terms of Section 8(a), 8(b) or Section 9, the Company shall not be obliged
to pay any remaining Consulting, Severance, and Non-Competition Payments and any
other payments or benefits specified in Section 7, provided that the Company
must first provide Executive with written notice of such violation and the
opportunity to provide within thirty (30) days any information showing that he
has not in any material respect breached such Agreement. During any notice
period or any dispute regarding the violation of the terms of this Section 8 or
Section 9, the Company will place such payments in an interest bearing escrow
account at Bank of America, Phoenix, or its successor. Executive further agrees
that damages cannot adequately compensate the Company in the event of a
violation of this Section 8 and that, if such violation should occur, injunctive
relief shall be essential for the protection of the Company and its successors
and assigns. Accordingly, Executive hereby covenants and agrees that, in the
event any of the provisions of this Section 8 shall be violated or breached, the
Company shall be entitled to obtain injunctive relief against the party or
parties violating such covenants without bond but upon due notice, in addition
to such further or other relief as may be available at equity or law. An
injunction by the Company shall not be considered an election of remedies or a
waiver of any right to assert any other remedies which the Company has at law or
in equity. No waiver of any breach or violation hereof shall be implied from
forbearance or failure by the Company to take action thereof. The prevailing
party in any litigation, arbitration or similar dispute resolution proceeding to
enforce this provision will recover any and all reasonable costs and expenses,
including attorneys’ fees.


(f)    Executive agrees that the period of time in which this Section 8 is in
effect shall be extended for a period equal to the duration of any breach of
this Section 8 by Executive.



14



--------------------------------------------------------------------------------




(g)    For purposes of Sections 8 and 9, the term “Company” includes Meritage
Homes Corporation and its subsidiaries and affiliates. For purposes hereunder,
an affiliate shall be deemed to be any corporation or other business entity in
which the Company or its subsidiaries owns a controlling interest.


9.    Non-Disclosure of Confidential Information.


(a)    It is understood that in the course of Executive’s employment with
Company, Executive will become acquainted with Company Confidential Information
(as defined below). Executive recognizes that Company Confidential Information
has been developed or acquired at great expense, is proprietary to the Company,
and is and shall remain the exclusive property of the Company. Accordingly,
Executive agrees that except as otherwise ordered in a legal or regulatory
proceeding, he will not, disclose to others, copy, make any use of, or remove
from Company’s premises any Company Confidential Information, except as
Executive’s duties may specifically require, without the express written consent
of the Company, during Executive’s employment with the Company and thereafter
until such time as Company Confidential Information becomes generally known, or
readily ascertainable by proper means by persons unrelated to the Company.


(b)    Upon any termination of employment, Executive shall promptly deliver to
the Company the originals and all copies of any and all materials, documents,
notes, manuals, or lists containing or embodying Company Confidential
Information, or relating directly or indirectly to the business of the Company,
in the possession or control of Executive, unless Executive remains a member of
the Board, and in such case Executive may retain and receive all Company
Confidential Information provided to other Board members.


(c)    Executive hereby agrees that the period of time provided for in this
Section 9 and other provisions and restrictions set forth herein are reasonable
and necessary to protect the Company and its successors and assigns in the use
and employment of the goodwill of the business conducted by Executive. Executive
further agrees that damages cannot adequately compensate the Company in the
event of a violation of this Section 9 and that, if such violation should occur,
injunctive relief shall be essential for the protection of the Company and its
successors and assigns. Accordingly, Executive hereby covenants and agrees that,
in the event any of the provisions of this Section 9 shall be violated or
breached, the Company shall be entitled to obtain injunctive relief against the
party or parties violating such covenants, without bond but upon due notice, in
addition to such further or other relief as may be available at equity or law.
Obtainment of such an injunction by the Company shall not be considered an
election of remedies or a waiver of any right to assert any other remedies which
the Company has at law or in equity. No waiver of any breach or violation hereof
shall be implied from forbearance or failure by the Company to take action
thereof. The prevailing party in any litigation, arbitration or similar dispute
resolution proceeding to enforce this provision will recover any and all
reasonable costs and expenses, including attorneys’ fees.


(d)    “Company Confidential Information” shall mean confidential, proprietary
information or trade secrets of Company and its subsidiaries and affiliates
including without limitation the following: (1) customer lists and customer
information as compiled by Company; (2) Company’s internal practices and
procedures; (3) Company’s financial condition and financial

15



--------------------------------------------------------------------------------




results of operation; (4) supply of materials information, including sources and
costs, designs, information on land and lot inventories, and current and
prospective projects; (5) strategic planning, manufacturing, engineering,
purchasing, finance, marketing, promotion, distribution, and selling activities;
(6) all other information which Executive has a reasonable basis to consider
confidential or which is treated by Company as confidential; and (7) all
information having independent economic value to Company that is not generally
known to, and not readily ascertainable by proper means by, persons who can
obtain economic value from its disclosure or use. Notwithstanding the foregoing
provisions, the following shall not be considered “Company Confidential
Information”: (i) the general skills of the Executive as an experienced real
estate and homebuilding entrepreneur and senior management level employee; (ii)
information generally known by senior management executives within the
homebuilding and/or land development industry; (iii) persons, entities, contacts
or relationships of Executive that are also generally known in the industry; and
(iv) information which becomes available on a non-confidential basis from a
source other than Executive which source is not prohibited from disclosing such
confidential information by legal, contractual or other obligation.


10.    Cooperation; No Disparagement. During the Restriction Period, Executive
agrees to provide reasonable assistance to the Company (including assistance
with litigation matters), upon the Company’s request, concerning the Executive’s
previous employment responsibilities and functions with the Company.
Additionally, at all times after the Executive’s employment with the Company has
terminated, Company and Executive agree to refrain from making any disparaging
or derogatory remarks, statements and/or publications regarding the other, its
employees or its services. In consideration for such cooperation, Company shall
compensate Executive for the time Executive spends on such cooperative efforts
(at an hourly rate based on Executive’s total compensation during the year
preceding the Date of Termination) and Company shall reimburse Executive for the
reasonable out-of-pocket expenses Executive incurs in connection with such
cooperative efforts.


11.    Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under any applicable law, then such provision will be
deemed to be modified to the extent necessary to render it legal, valid and
enforceable, and if no such modification will make the provision legal, valid
and enforceable, then this Agreement will be construed as if not containing the
provision held to be invalid, and the rights and obligations of the parties will
be construed and enforced accordingly.


12.    Assignment by Company. Nothing in this Agreement shall preclude the
Company from consolidating or merging into or with, or transferring all or
substantially all of its assets to, another corporation or entity that assumes
this Agreement and all obligations and undertakings hereunder. Upon such
consolidation, merger or transfer of assets and assumption, the term “Company”
as used herein shall mean such other corporation or entity, as appropriate, and
this Agreement shall continue in full force and effect.


13.    Entire Agreement. This Agreement, the CIC Agreement, and any agreements
concerning stock options, restricted stock, restricted stock units or other
benefits, embody the complete agreement of the parties hereto with respect to
the subject matter hereof and supersede

16



--------------------------------------------------------------------------------




any prior written, or prior or contemporaneous oral, understandings or
agreements between the parties that may have related in any way to the subject
matter hereof. This Agreement may be amended only in writing executed by the
Company and Executive.


14.    Governing Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement, shall be governed by and construed
in accordance with the internal laws, and not the law of conflicts, of the State
of Arizona.


15.    Notice. Any notice required or permitted under this Agreement must be in
writing and will be deemed to have been given when delivered personally or by
overnight courier service or three days after being sent by mail, postage
prepaid, at the address indicated below or to such changed address as such
person may subsequently give such notice of:


if to Company:        Meritage Homes Corporation
8800 East Raintree, Suite 300
Scottsdale, Arizona 85260
Attention: Chairman of the Committee




if to Executive:                      Steven J. Hilton
10387 Rob’s Camp Road
Scottsdale, Arizona 85255
Phone: (480) 515-0480


16.    Arbitration. Any dispute, controversy, or claim, whether contractual or
non-contractual, between the parties hereto arising directly or indirectly out
of or connected with this Agreement, relating to the breach or alleged breach of
any representation, warranty, agreement, or covenant under this Agreement,
unless mutually settled by the parties hereto, shall be resolved by binding
arbitration in accordance with the Employment Arbitration Rules of the American
Arbitration Association (the “AAA”). The parties agree that before the
proceeding to arbitration that they will mediate their disputes before the AAA
by a mediator approved by the AAA. Any arbitration shall be conducted by
arbitrators approved by the AAA and mutually acceptable to Company and
Executive. All such disputes, controversies or claims shall be conducted by a
single arbitrator, unless the dispute involves more than $50,000 in the
aggregate in which case the arbitration shall be conducted by a panel of three
arbitrators. If the parties hereto are unable to agree on the mediator or the
arbitrator(s), then the AAA shall select the arbitrator(s). The resolution of
the dispute by the arbitrator(s) shall be final, binding, nonappealable, and
fully enforceable by a court of competent jurisdiction under the Federal
Arbitration Act. The arbitrator(s) shall award damages to the prevailing party.
The arbitration award shall be in writing and shall include a statement of the
reasons for the award. The arbitration shall be held in the Phoenix/Scottsdale
metropolitan area. The Company shall pay all AAA, mediation, and arbitrator’s
fees and costs. The arbitrator(s) shall award reasonable attorneys’ fees and
costs to the prevailing party.



17



--------------------------------------------------------------------------------




17.    Withholding; Release; No Duplication of Benefits. All of Executive’s
compensation under this Agreement will be subject to deduction and withholding
authorized or required by applicable law. The Company’s obligation to make any
post-termination payments hereunder (other than those payments described in
Section 7(j) and expense reimbursements through a date of termination), shall be
subject to receipt by the Company from Executive of the Release Agreement, and
compliance by Executive with the covenants set forth in Sections 8 and 9 hereof.
If there is any conflict between the provisions of the CIC Agreement and this
Agreement, such conflict shall be resolved so as to provide on an individual
item by item basis the greater benefit to Executive. However, in order to avoid
duplication of any monetary benefits, any payments or benefits due under
Executive’s CIC Agreement or under any employee severance plan to the extent
such a plan exists or is subsequently implemented by the Company, will not be
paid if the corresponding item under this Agreement is equal or greater and is
paid.


18.    Effect of Restatement of Financial Results. Notwithstanding anything in
this Agreement to the contrary, to the extent any financial results are
misstated as a result of Executive’s willful misconduct or gross negligence, and
as a result such financial results are subsequently restated downward resulting
in lower levels of bonuses pursuant to Section 5 and the accompanying Exhibit A,
offsets shall be made against future bonuses. If such future bonuses are
insufficient to offset the full difference between awarded bonuses and restated
bonuses and/or if such restatement occurs at the end of the Agreement Term and
subsequent Renewal Term(s), if any, bonuses previously earned and delivered
under this Agreement may be clawed-back.


19.    Successors and Assigns. This Agreement is solely for the benefit of the
parties and their respective successors, assigns, heirs and legatees. Nothing
herein shall be construed to provide any right to any other entity or
individual.


20.    Related Party Transactions. Executive may not engage in any related party
transactions with the Company unless approved in the specific instance by the
Audit Committee of the Board.


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.


MERITAGE HOMES CORPORATION,
a Maryland corporation
By:
/s/ Raymond Oppel
Name:
Raymond Oppel
Title:
Executive Compensation Committee Chair





EXECUTIVE: STEVEN J. HILTON


/s/ Steven J. Hilton


18



--------------------------------------------------------------------------------




EXHIBIT A
BONUS




A.
Bonus Opportunity. For each Performance Period, as defined in paragraph B below,
Executive shall be entitled to a Bonus based on his Target Bonus, as set forth
in paragraph C below, subject to the achievement of certain performance goals.



B.
Performance Period. For purposes of this Exhibit A, the Performance Period shall
be the 12 month period beginning on January 1 of each calendar year during the
Agreement Term and any Renewal Term.



C.
Target Bonus and Bonus. Executive’s Target Bonus shall be $2,500,000.
Executive’s Bonus that is payable for any Performance Period, if any, shall be
an amount ranging from 0% to 200% of the Target Bonus, contingent upon the
achievement of one or more performance goals established by the Committee for
such Performance Period, as set forth in paragraph D. Notwithstanding the
foregoing, the Bonus payable to the Executive shall not exceed the maximum bonus
that could be payable under the Incentive Plan.



D.
Performance Goals. Subject to and in accordance with the requirements under
Section 162(m) of the Code, no later than 90 days after the commencement of each
Performance Period, the Committee shall, in its sole discretion, establish in
writing one or more preestablished, objective performance goals for such
Performance Period. Such performance goal(s) shall state, in terms of an
objective formula or standard, the amount of the Target Bonus payable to
Executive upon achievement of each such performance goal (or any specified
threshold, intermediate, target, maximum or other level with respect thereto).



E.
Incentive Plan. This Exhibit A, subject to any action taken by the Committee
pursuant thereto shall be subject to the terms and conditions of, the Incentive
Plan. If there is any conflict between the provisions of the Agreement or this
Exhibit A and the Incentive Plan, or any award agreement, the Agreement or this
Exhibit A (as applicable) shall control.



F.
Pro Rata Bonus. A pro rata Bonus, where applicable, shall be an amount equal to
(1) the Bonus otherwise determined by the Committee based upon actual
performance for the Performance Period in accordance with the foregoing
provisions of this Exhibit A, multiplied by (2) a fraction, the numerator of
which is the number of days that Executive is employed by the Company during the
Performance Period, and the denominator of which is the total number of days in
the Performance Period.



G.
Payment. Except as otherwise provided in the Agreement, any Bonus payable under
this Exhibit A (including any pro rata Bonus determined under paragraph F) shall
be paid in cash to Executive at the time(s) determined by the Committee in its
reasonable discretion, provided that the Bonus shall be paid in its entirety no
later than March 15 of the calendar year following the calendar year to which
the payment relates.




A-1



--------------------------------------------------------------------------------




EXHIBIT B
PERFORMANCE SHARE AWARD


A.
Performance Share Opportunity. For each Performance Period, as defined in
paragraph B below, Executive shall be granted a Performance Share Award (“PSA”)
under the Stock Incentive Plan giving Executive the right to receive shares of
common stock of the Company (“Shares”), based on a target specified in paragraph
C below and subject to the achievement of certain performance goals.



B.
Performance Period. For purposes of this Exhibit B, the Performance Period shall
be the three year period beginning on January 1 of each calendar year during the
Agreement Term and any Renewal Term.



C.
Shares. A target number of Shares with a fair market value on the date of grant,
based on the closing price of the Company’s stock on such date, of $1,000,000
shall be established for the PSA for each Performance Period. The PSA that is
payable for any Performance Period, if any, shall be an amount ranging from 0%
to 150% of such target number of Shares, contingent upon the achievement of one
or more performance goals established by the Committee for such Performance
Period, as set forth in paragraph D. Notwithstanding the foregoing, the maximum
number of shares deliverable pursuant to any PSA shall not exceed the maximum
number of shares that could be granted during a calendar year under the Stock
Incentive Plan.



D.
Performance Goals. Subject to and in accordance with the requirements under
Section 162(m) of the Code, no later than 90 days after the commencement of each
Performance Period, the Committee shall, in its sole discretion, establish in
writing one or more preestablished, objective performance goals for such
Performance Period. Such performance goal(s) shall state, in terms of an
objective formula or standard, the amount of the target number of Shares
determined under paragraph C for such Performance Period payable to Executive
upon achievement of each such performance goal (or any specified threshold,
intermediate, target, maximum or other level with respect thereto).



E.
Stock Incentive Plan. This Exhibit B, subject to any action taken by the
Committee pursuant thereto, shall be subject to the terms and conditions of, the
Stock Incentive Plan. If there is any conflict between the provisions of the
Agreement or this Exhibit B and the Stock Incentive Plan or any award agreement,
the Agreement or this Exhibit B (as applicable) shall control.



F.
Payment. Except as otherwise provided in the Agreement, any PSAs payable under
this Exhibit B shall be settled by delivery of whole Shares (with cash for any
fractional share) to Executive at the time(s) determined by the Committee in its
reasonable discretion, provided that such Shares shall be delivered (and such
cash, if any, shall be paid) no later than March 15 of the calendar year
following the Performance Period to which the payment relates.




B-1



--------------------------------------------------------------------------------




G.
Restricted Stock Units. The Company may grant Executive performance based
restricted stock units in lieu of the PSAs; provided, however, that such
restricted stock units shall be on the same terms and conditions as the PSAs and
the provisions herein and in the Agreement with respect to PSAs shall apply to
the performance based restricted stock units.




B-2



--------------------------------------------------------------------------------




EXHIBIT C
RESTRICTED STOCK UNIT AWARD




A.
Restricted Stock Unit. For each Vesting Period, as defined in paragraph B below,
Executive shall be granted in January or February of each calendar year a
Restricted Stock Unit Award (“RSU”) under the Stock Incentive Plan giving
Executive the right to receive shares of common stock of the Company (“Shares”)
with a fair market value on the date of grant, based on the closing price of the
Company’s stock on such date, of $1,000,000. Notwithstanding the foregoing, the
maximum number of Shares deliverable pursuant to any RSU shall not exceed the
maximum number of Shares that could be granted during a calendar year under the
Stock Incentive Plan, reduced by the maximum number of shares deliverable
pursuant to a PSA granted under Exhibit B during the same calendar year.



B.
Vesting Period. For purposes of this Exhibit C, the Vesting Period for any RSU
shall be the three year period beginning on January 1 of each calendar year.



C.
Vesting. The RSU for any Vesting Period shall become fully vested and
nonforfeitable as of the earlier of (i) the last day of the Vesting Period,
provided that Executive remains continuously employed by the Company through and
including such day, and (ii) the Executive’s termination of employment to the
extent provided in the Agreement. Any RSU Award that does not vest prior to or
on account of the Executive’s termination of employment shall be forfeited.



D.
Stock Incentive Plan. This Exhibit C shall be subject to the terms and
conditions of, the Stock Incentive Plan. If there is any conflict between the
provisions of the Agreement or this Exhibit C and the Stock Incentive Plan or
any award agreement, the Agreement or this Exhibit C (as applicable) shall
control.



E.
Payment. Except as otherwise provided in the Agreement, any RSUs which become
fully vested and nonforfeitable under paragraph C of this Exhibit C shall be
settled by delivery of whole Shares (with cash for any fractional share) to
Executive within 60 days after the end of the Vesting Period. Notwithstanding
anything in this Exhibit C to the contrary, if the 60 day payment distribution
period spans two calendar years, the payment to which Executive is entitled
under this paragraph E shall be made in the second calendar year.






C-1



--------------------------------------------------------------------------------




EXHIBIT D
SPECIFIED BENEFITS




1.    Payments annually for Executive to purchase life insurance in the amount
of $5,000,000.


2.    The Company shall provide Executive with disability insurance with monthly
benefits of $20,000 in the event of Executive’s total disability (or
reimbursement for the premiums paid by Executive for such policy); provided that
in lieu of such disability benefit, the Executive may elect to receive any
combination of disability and/or long term care benefit(s) so long as the
Company’s cost of such other benefit(s) does not exceed the Company’s cost of a
comparable disability benefit.


3.    The Executive shall be paid for his business use of his airplane an amount
equal to comparable charter rates within 60 days of such use pursuant to the
Company’s travel policy in effect from time to time and subject to review
annually.


4.    Use of Company car (same as current policy) pursuant to the Company’s
travel policy in effect from time to time and subject to review annually.


5.    Taxes related to any payments and benefits above shall be the sole
responsibility of the Executive.







D-1



